DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019, and 5/8/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:  the comma between rules and and has improper spacing.  Appropriate correction is required. The dependent claims 2-15 are also objected to for the same reason. 
Claim 16 objected to because of the following informalities:  after comprising there is missing a “:”.  Appropriate correction is required. The dependent claims 17-18 are also objected to for the same reason. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation (claim 1 and dependents other than claim 5) “functional units configured for”, (claim 16 and dependents) “functional units for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “units configured for” and  “units for” coupled with functional language “functional”  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 and 6-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Applicant’s spec pg. 3-4, the functional units are interpreted to be individual agricultural work units or assemblies.  EXAMIENR note this could include signals and lacks structure.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-4, rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a system as claimed in claim 1 is closest to a machine for statutory categories. A machine is “a concrete thing, consisting of parts, or of certain devices and combination of devices.”  There appears under broadest reasonable interpretation to only be a single part (agricultural work unit). The functional units may be signals (see interpretation). The central pattern recognition system may be software/process steps. Because there is only one part it does not fall in the machine category. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim and reason breakdown follow. 
Claims 1-15 are unclear for use the word “those”. The word “those” can refer to the previous instance of the noun OR “those “can refer to the instance of the noun that does the claimed thing. Therefore, it is unclear which noun “those” refers to. The word “those” appears in claim 1 and 2.
Claim 2 are unclear for use the word “these”. The word “these” can refer to the previous instance of the noun OR “these “can refer to the instance of the noun that does the claimed thing. Therefore, it is unclear which noun “those” refers to. The word “those” appears in claim 2. 
Claim 15 uses the word “their” it is unclear as to what “their” refers to as it is in a list of nouns.
Claims 1-18 have multiple insufficient antecedent basis issues the terms at issue will be named and the claim will be listed. Applicant should review entire document for those terms indicated as examiner may have missed some locations which is not an indication that that location with the same wording is proper. 
Phrase “the associated situation pattern” claim 1, 16, and 17.
Phrase “the obtained work situation-specific information” claim 1, 16, and 17.
Phrase “the identified work situation” claim 1, 2, 15, and 16.
Phrase “the obtained meta-information” claim 2, 12, and 15.
Phrase “the respective control device” claim 12.
Phrase “the same meta-information” claim 12
Phrase “the respective functional units” claim 14 and 15.
Phrase “said functional units” claim 1.
Phrase “said further functional units” mixed with “the further functional units” claim 15.
Phrase “said devices” claim 18.
Phrase “the set of rules” claim 11 and 12.
Phrase “the respective meta-information” claim 11.
Phrase “the associated functional unit.
Introduced multiple times phrase “a stationary agricultural arrangement” claim 1 and 5. 
Introduced multiple times phrase “a control device” claim 1 and 15. 
Introduced multiple times phrase “a communications interface” claim 10.
The dependent claims are also similarly rejected.
Claims 1-18 the use of “and/or” within another list creates the problem as to what is optional or included within the listed items. The term “and/or” appears in claims 1-10, 12-14, and 16-18. The term “and/or” is used multiple times though the claims. Examiner interprets “or” as inclusive meaning that “or” can include at least one of the listed elements. Applicant can explicitly force this interpretation of inclusiveness by drafting “at least one of” followed by the list of elements ending in “and” for the last element.
Claims 4 and 17, the quotation marks around the text make it unclear if the data or description are required to have the quoted labels in the data or if the quote is descriptive of the situation. Examiner for purpose of this exam interprets the quotes as describing situations not as stored quoted labels in memory.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 10,598,505 B2.
As to claim 1, and claim 16, Sakaguchi discloses an agricultural work system for optimizing agricultural work flows, comprising: 
at least one agricultural work unit in the form of an agricultural work machine or a stationary agricultural arrangement [Sakaguchi:  Fig. 2], 
a plurality of functional units configured for implementing or supporting agricultural work [Sakaguchi: reference #30], each of said functional units having a control device for controlling the respective functional unit based on a stored set of rules [Sakaguchi: C7L59-C8L18] , and 
a central pattern recognition system that is configured such that at least one agricultural work situation is stored in the pattern recognition system as a situation pattern [Sakaguchi: Fig. 1 the patterns input by user  are at least temporarily stored to process with the other data], wherein work situation-specific information (I) [Sakaguchi: Fig. 1 at least one of Work field external shape data, work field data, and work data] is transferrable to the pattern recognition system [Sakaguchi: Fig. 1 the arrows leading from the respective data indicate a data transfer.], wherein the pattern recognition system is configured to identify a stored work situation [Sakaguchi: Fig. 1  at least one of the travel route data based on the pattern inputs] and the associated situation pattern based [Sakaguchi: Fig. 1 the user pattern input] on the obtained work situation-specific information (I) and transmit meta-information (M) [Sakaguchi: Fig. 1 the data that makes up the transferred data at the bottom of Fig. 1] characterizing the identified work situation to the functional units, and wherein the pattern recognition system and/or the control devices of the plurality of functional units is or are configured to coordinate cooperation of those functional units  [Sakaguchi: C7L17-45 multiple vehicles can be controlled]which work together in the identified work situation based on the meta-information (M) so that the control devices carry out corresponding parameter adjustments of the associated functional unit [Sakaguchi: C7L59-C8L18 the automated control includes controls for the implements].  
As to claim 2, Sakaguchi discloses wherein the pattern recognition system is configured to coordinate the cooperation of those functional units which work together in the identified work situation based on the meta-information (M) [Sakaguchi: C7L17-45], and the control devices of these functional units are configured to carry out corresponding parameter adjustments of the associated functional unit [Sakaguchi: C7L59-C8L18], and/or wherein the control devices of those functional units which work together in the identified work situation are configured to coordinate the cooperation of these functional units with one another based on the obtained meta-information (M) and carry out parameter adjustments of the associated functional unit [Sakaguchi: C7L17-45, C7L59-C8L18] .  
As to claim 3, Sakaguchi discloses wherein the meta- information (M) contains data constituting a designation and/or description of the work situation, or wherein that the meta-information (M) contains, in addition to data constituting a designation and/or description of the work situation, parameters, parameter sets or parameter sequences for controlling the respective functional unit [Sakaguchi: Fig. 1 the data that makes up the transferred data at the bottom of Fig. 1 C7L17-45, C7L59-C8L18] and/or references to parameters, parameter sets or parameter sequences stored in the respective functional unit for controlling the respective functional unit.  
As to claim 4, Sakaguchi discloses wherein the meta- information (M) contains data which constitute a designation and/or description of a "brush cutting" work situation, a "harvesting along a wheel track in the field" work situation, an "approaching a headland" work situation, a "headland" work situation, an "approaching an obstacle" work situation [Sakaguchi: C6L54-C7L12], an "accompanied travel" work situation, a "load transferring process" work situation, a "grain collection" work situation, a "straw baling" work situation and/or a "straw bale collection" work situation.  
As to claim 5, Sakaguchi discloses wherein the plurality of functional units are formed by different agricultural work units, wherein at least one of the functional units is an agricultural work machine, and/or wherein at least one of the functional units is a mounted implement which is coupled or coupleable with an agricultural work machine [Sakaguchi: Reference #30], and/or wherein at least one of the functional units is a stationary agricultural arrangement.  
As to claim 6, Sakaguchi discloses wherein the plurality of functional units is formed by different work assemblies of an agricultural work unit, wherein one of the functional units is a traveling drive of the agricultural work machine, and/or wherein one of the functional units is a steering system of the agricultural work machine, and/or wherein one of the functional units is a driver assistance system of the agricultural work machine, and/or wherein one of the functional units is a crop- processing work assembly of the agricultural work machine or of the stationary agricultural arrangement, and/or wherein one of the functional units is a crop-processing work assembly of the mounted implement [Sakaguchi: C7L17-45, C7L59-C8L18].  
As to claim 7, Sakaguchi discloses wherein the pattern recognition system is configured to receive individual or a plurality of work situation- specific information (I) from sensors of the at least one agricultural work unit, and/or to receive work situation-specific information (I) entered by an operator via an input device of the agricultural work unit [Sakaguchi: Fig. 1 the user pattern input].  
As to claim 8, Sakaguchi discloses wherein the pattern recognition system has a communications interface for receiving the work situation- specific information (I) [Sakaguchi: Fig. 3 interface between #6 and sources of Work situation specific information.] and for conveying the meta-information (M) and/or a computer for processing the work situation-specific information (I) and a data storage in which at least one situation pattern is stored [Sakaguchi: Fig. 3 #KS].  
As to claim 9, Sakaguchi discloses wherein the pattern recognition system is partially or completely cloud-based and/or wherein the pattern recognition system is provided in a machine and/or in a stationary manner [Sakaguchi: Fig. 3 e.g., it is in the machine of a portable communication terminal and is partly cloud based with the KS portion.].  
As to claim 10, Sakaguchi discloses wherein the functional units each have a communications interface for receiving the meta-information (M) [Sakaguchi: Fig. 3 between #5 and #4], wherein the communications interface is configured to transmit work situation-specific information (I) [Sakaguchi: Fig. 3 between #5 and #72 configured as in the data arrow goes both directions.] and/or to exchange data with a communications interface of another functional unit [Sakaguchi: Fig. 3 between #5 and #72].  
As to claim 11, Sakaguchi discloses wherein the control devices of the functional units each have a microcontroller configured for processing the respective meta-information (M) [Sakaguchi: Fig. 3 #8 and #50] and a data storage in which the set of rules is stored [Sakaguchi: Fig. 3 #55 and #54].  
As to claim 12, Sakaguchi discloses wherein the set of rules has parameters, parameter sets and/or parameter sequences for at least one work assembly of the agricultural work unit which are associated respectively with different work situations, wherein the respective control device is configured to adjust at least one parameter, at least one parameter set and/or at least one parameter sequence for at least one work assembly of the agricultural work unit based on the obtained meta- information (M) and to coordinate the at least one adjustment with at least one adjustment of another functional unit based on the same meta-information (M) [Sakaguchi: C6L54-C7L12].  
As to claim 13, Sakaguchi discloses wherein the work situation-specific information (I) contains the work situation-specific information (I) from one or more situation levels (E, Eo, E1), wherein the work situation-specific information (I) contains, respectively, at least information relating to at least one main work situation, at least one auxiliary work situation, at least one propulsion situation, at least one machine situation, at least one safety situation, at least one automatic level, at least one simulation situation and/or at least one load situation [Sakaguchi: C7L17-45, C7L59-C8L18. The list with the and/or is unclear what is required. The machine has propulsion, controls the implements, can incorporate obstacle avoidance in routing, and transmitting among vehicles].  
As to 14, Sakaguchi discloses wherein data exchange between the pattern recognition system and the respective functional unit and/or data exchange between the functional units is carried out in real time [Sakaguchi: C6L21-L55].  
As to claim 15, Sakaguchi discloses wherein the agricultural work system comprises further functional units for implementing or supporting agricultural work, said further functional units each having a control device for controlling the respective functional unit based on a stored set of rules and being configured in such a way that the further functional units can receive meta-information (M) characterizing a work situation identified by the pattern recognition system and such that the control device of the respective further functional unit and a control device of another functional unit which works together with the respective further functional unit in the identified work situation coordinate their cooperation based on the obtained meta- information (M) and carry out parameter adjustments of the associated functional unit [Sakaguchi: Fig. 3, C7L17-45, C7L59-C8L18].  
As to claim 17, Sakaguchi discloses wherein a "brush cutting" work situation is specified via an input device of a first work unit configured as combine harvester as work situation-specific information (I), wherein the work situation-specific information (I) is transferred to the pattern recognition system, wherein the pattern recognition system recognizes the stored "brush cutting" work situation and the associated situation pattern based on the obtained work situation-specific information (I) and transmits meta-information (M) characterizing the identified "brush cutting" work situation to all of the further work units of the agricultural work system which each form a functional unit, wherein the cooperation of the work units working together in the "brush cutting" work situation is coordinated based on the meta-information (M) in that parameter adjustments specifically provided for the "brush cutting" work situation are carried out in the first work unit formed as a combine harvester, and/or in that a further combine harvester is requested as further work unit for the "brush cutting" work situation, and/or in that an unloading vehicle is requested as further work unit for a "load transferring process" work situation following the "brush cutting" work situation [Sakaguchi: C8L55-L65 a combine is disclosed which does the task of brush cutting.].  
As to claim 18, Sakaguchi discloses wherein the work situation-specific information (I) is transferred to the pattern recognition system from one or more devices comprising one or more work units, one or more of the functional units, one or more sensors of at least one of the work units, one or more input devices for operator input of work situation-specific information (I), and/or one or more further devices for acquiring work situation-specific information (I), and wherein the pattern recognition system transmits the transferred work situation-specific information (I) and/or meta-information (M) generated based on the transferred work situation-specific information (I) by the pattern recognition system back to one or more of said devices [Sakaguchi: Fig. 3, C7L17-45, C7L59-C8L18].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 9795074 B2 A method for automatically generating swath paths and navigating a vehicle along the generated swath paths using a controller includes the steps of: marking a plurality of field boundary points; storing the field boundary points in a memory unit of the vehicle; generating a field boundary defining the plurality of field boundary points connected to one another; selecting an edge of the field boundary as a base swath path; generating a plurality of subsequent swath paths from the base swath path; measuring a set of parameters of the vehicle; and automatically selecting one of the subsequent swath paths for the vehicle to follow based on the set of parameters.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665